DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of species III, claims 7-8 and 17-18 in the reply filed on 08/17/2020 is acknowledged. Claims 4-6,9 14-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-8, 11-13, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 1-3, 7-8, 11-13, and 17-18 are directed to solving a mathematical problem for computing a result of a linear function by recited operations such as: “determine a range from among a plurality of ranges into which the input falls” which is a mental process of observation and/or a mathematical concept of comparison; and “generate a result of a linear function associated with the range”, which is a mathematical concept of computing a result of according to a mathematical function.  Therefore, the claims fall within both the “Mental process” and the “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that integrate the abstract idea into a practical 
 	Claims 1-3, 7-8, 11-13, and 17-18 fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the recitations of an electronic device comprising an activation function functional block including circuit elements in claim 1, and circuit elements in claim 11 at a high level of generality amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea.  Therefore the recitations of the additional elements in the claims, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amounts to significantly more than the abstract idea itself.  Thus, claims 1-3, 7-8, 11-13, and 17-18 are not patent eligible as being directed to an abstract idea without significantly more.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gibson et al. (2017/0323196).
 	As per claims 1 and 11, Gibson et al. discloses in figure 2 an electronic device, comprising: an activation function functional block (255) having circuit elements (410, +, X, see figure 4d) that selectively generate result for at least two different linear functions for respective ranges (see figures 4b and 4c).  The activation function functional block (figure 4d) configured to: receive an input comprising a plurality of bits representing a numerical value, determine a range from among a plurality of ranges into which the input falls (based on MSBs), each range including a separate portion of possible numerical values of the input; and setting the circuit elements to generate a result of a respective linear function (y = m*(LSBs) +C with respective m and C) associated with the range.  

 	As per claims 3, Gibson et al. discloses in figure 4d generating the result comprises using a separate linear function (with respective m and C) that is associated with each range in the plurality of ranges to approximate results of the specified activation function within that range.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (2017/0323196).
Gibson et al discloses in paragraph [0055] the activation module configured to perform a number of different activation functions, but does not specifically disclose the activation function being an exponential linear unit function.  However, using an exponential linear unit function for an activation function are well-known in the art before the effective filing date of the claimed invention.  Thus, it would have been obvious to a person of ordinary skill in the art to include exponential linear unit function in the number .

Applicant's arguments filed on 01/04/2021 have been fully considered but they are not persuasive. 
 	With respect to the rejection under 35 U.S.C.101, applicant's arguments are not persuasive because there is no structure of circuit elements defined in the claims, and because a generic computer processor also includes circuit elements, the recitation of an electronic device comprising an activation function functional block including circuit elements at a high level of generality in the claims amounts to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea that is to generate a result according to a mathematical linear function.
 	With respect to the rejection under 35 U.S.C.103, applicant's arguments are not persuasive because there is no structure of circuit elements defined in the claims, and the activation function functional block disclosed in figure 4d of Gibson et al. clearly includes circuit elements (lookup table circuity, adder circuitry, and multiplier circuity, and selectively generates results for at least two different linear functions for respective .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182